Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 10, 11, 12, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102 (a)(1) as being unpatentable by Bandukwala (US 20100302068 A1) .
In regards to claim 1, Bandukwala teaches a method for managing a parking space, comprising: receiving, via a server, a geographic location of a first mobile computing device; transmitting, to the server, via the first mobile computing device, a query for an existing parking space within a defined proximity of the geographic location, i.e. The person looking for a parking space, i.e., the second user 30, sends a message requesting information about available spaces in a desired area and receives information from the server-based parking application component 54 about the available spaces (Paragraph 38).  Furthermore, Bandukwala teaches querying, via the server, a parking space database communicatively coupled to the server wherein the parking space database comprises a plurality of active user parking data associated with a plurality of occupied parking spaces, i.e. the user's mobile communications device 34 has a display screen 78 on which is displayed a map 80. The map 80 may be generated by the parking application component 52 or other software on the mobile communications device 34 using data obtained from the geographic database 70 located remotely with the server 44; the 
	Lastly, Bandukwala teaches receiving from a second mobile computing device, an indicator of an upcoming available parking space associated with at least one occupied parking space of the plurality of occupied parking spaces; and establishing, via the server, a data flow connection between the first mobile computing device and the second mobile computing device based on the indicator; i.e. the first user 28 is leaving the parking space at 58, the parking application component 52 running on the first user's mobile communications device 32 transmits a notification 64 that the parking space that the first user's vehicle 56 had been occupying has become available. The message 64 is transmitted wirelessly. The parking application component 52 may operate automatically to transmit this notification message 64. In order to transmit the notification message 64 automatically, the parking application component 52 may interface with systems in the vehicle 56 (e.g., using a cable or wireless technology) to automatically detect that the vehicle 56 has been started and that it is being operated to pull out of the parking space (Paragraphs 15, 17, 22).
	In regards to claim 2, Bandukwala teaches maintaining the connection in a non-continuous manner between the first mobile computing device and the second mobile computing device, via the server, for a predetermined period of time, i.e. the user 28 is still at the position 99, the user 28 operates the parking application component 52 on his mobile communications device 32 to indicate that he is planning on operating his vehicle 56 to leave the parking space at 58 soon. The parking application component 52 may allow the user to indicate a time (e.g., 5 minutes, 10 minutes, etc.) when he will be leaving the parking space. Alternatively, the parking application component 52 may indicate that the user is planning on leaving the parking space immediately (Paragraph 36), hence the user sets an predetermined timeframe to as to which the parked user is to leave the desired parking spot vacant, and 
	In regards to claim 5, Bandukwala teaches first mobile computing device is associated with a first vehicle and second mobile computing device is associated with a second vehicle (Paragraph 4).
	In regards to claim 7, Bandukwala teaches the plurality of active user parking data comprises at least one of payment information, contact information, vehicle type, vehicle size, license plate, or data of a nascent parking space (Paragraph 40).
	In regards to claim 8, Bandukwala teaches identifying a plurality of feature values associated with a particular occupied parking space and the plurality of occupied parking spaces; and determining whether the particular occupied parking space is configured to be vacant sooner than the plurality of occupied parking spaces (Paragraphs 30, 37).
	In regards to claim 10, Bandukwala teaches generating a continually updating map comprising the plurality of occupied parking spaces based on the geographic location of the first mobile computing device (Paragraphs 27, 32).
In regards to claim 11, Bandukwala teaches a method for managing a parking space, comprising: receiving, via a server, a geographic location of a first mobile computing device; transmitting, to the server, via the first mobile computing device, a query for an existing parking space within a defined proximity of the geographic location, i.e. The person looking for a parking space, i.e., the second user 30, sends a message requesting information about available spaces in a desired area and receives information from the server-based parking application component 54 about the available spaces (Paragraph 38).  Furthermore, Bandukwala teaches querying, via the server, a parking space database communicatively coupled to the server wherein the parking space database comprises a plurality of active user parking data associated with a plurality of occupied parking spaces, i.e. the user's mobile communications device (first mobile computing device) 34 has a display screen 78 on which is displayed a map 80. The map 80 may be generated by the parking application component 52 or other software on the mobile communications device 34 using data obtained from the geographic database 70 located remotely with the server 44; the user can operate the mobile communications device 34 to define a geofenced area of interest 82 on the map 80. The area of interest 82 may be defined by a rectangular-
	Lastly, Bandukwala teaches receiving from a second mobile computing device, an indicator of an upcoming available parking space associated with at least one occupied parking space of the plurality of occupied parking spaces; and establishing, via the server, a data flow connection between the first mobile computing device and the second mobile computing device based on the indicator; i.e. the first user 28 is leaving the parking space at 58, the parking application component 52 running on the first user's mobile communications device 32 (second mobile computing device) transmits a notification 64 that the parking space that the first user's vehicle 56 had been occupying has become available. The message 64 is transmitted wirelessly. The parking application component 52 may operate automatically to transmit this notification message 64. In order to transmit the notification message 64 automatically, the parking application component 52 may interface with systems in the vehicle 56 (e.g., using a cable or wireless technology) to automatically detect that the vehicle 56 has been started and that it is being operated to pull out of the parking space (Paragraphs 15, 17, 22).
In regards to claim 12, Bandukwala teaches maintaining the connection in a non-continuous manner between the first mobile computing device and the second mobile computing device, via the server, for a predetermined period of time, i.e. the user 28 is still at the position 99, the user 28 operates the parking application component 52 on his mobile communications device 32 to indicate that he is planning on operating his vehicle 56 to leave the parking space at 58 soon. The parking application component 52 may allow the user to indicate a time (e.g., 5 minutes, 10 minutes, etc.) when he will be leaving the parking space. Alternatively, the parking application component 52 may indicate that the user is planning on leaving the parking space immediately (Paragraph 36), hence the user sets an predetermined timeframe to as to which the parked user is to leave the desired parking spot vacant, and further communicating the time information with the second user via the server application until the desired transaction is completed.

In regards to claim 17, Bandukwala teaches the plurality of active user parking data comprises at least one of payment information, contact information, vehicle type, vehicle size, license plate, or data of a nascent parking space (Paragraph 40).
In regards to claim 18, Bandukwala teaches identifying a plurality of feature values associated with a particular occupied parking space and the plurality of occupied parking spaces; and determining whether the particular occupied parking space is configured to be vacant sooner than the plurality of occupied parking spaces (Paragraphs 30, 37).
In regards to claim 20, Bandukwala teaches generating a continually updating map comprising the plurality of occupied parking spaces based on the geographic location of the first mobile computing device (Paragraphs 27, 32).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandukwala (US 20100302068 A1) in view of Hayes et al. (US 20180053237 A1).
In regards to claim 3, Bandukwala fails to teach privatizing, via the server, the connection between the first mobile computing device and the second mobile computing device based upon the first mobile computing device requesting the indicator.  Hayes on the other hand teaches privatizing, via the server, the connection between the first mobile computing device and the second mobile computing device based upon the first mobile computing device requesting the indicator, i.e. the various devices, 
In regards to claim 13, Bandukwala fails to teach privatizing, via the server, the connection between the first mobile computing device and the second mobile computing device based upon the first mobile computing device requesting the indicator.  Hayes on the other hand teaches privatizing, via the server, the connection between the first mobile computing device and the second mobile computing device based upon the first mobile computing device requesting the indicator, i.e. the various devices, servers, and the like, may be connected or in communication with each other via a network 130. The network 130 may be a private network (e.g., a network owned and/or operated by an entity, such as an insurance provider) or may be a public network (e.g., a public network providing, in some examples, secure communication between devices) (Paragraph 22).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hayes teaching with Bandukwala’s teaching in order to enable secure communication between devices.

Claims 4, 6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandukwala (US 20100302068 A1) in view of Levy et al. (US 20160253748 A1).
In regards to claim 4, Bandukwala fails to teach determining, via the server, whether the first mobile computing device is within a predefined proximity to the second mobile computing device within the predetermined period of time; and based upon the determination, providing, via the server, an incentive to the second mobile computing device.  Levy on the other hand teaches determining, via the server, whether the first mobile computing device is within a predefined proximity to the second mobile computing device within the predetermined period of time; and based upon the determination, providing, via the server, an incentive to the second mobile computing device, i.e. the mobile device 120 may query server 130 to retrieve active auctions. In some cases, Mobile Device 120 may retrieve only relevant Mobile Device 120 meets the maximal distance measurement criterion. In some exemplary embodiments, Mobile Device 120 may retrieve auctions for parking spots that are in the proximity of the location of Mobile Device 120, the proximity of the destination of the driver, combination thereof, or the like. The destination of the driver may be inferred automatically (e.g., based on past destinations, based on similar drivers) or provided manually, such as when using a navigation system. In some exemplary embodiments, Mobile Device 120 may provide to Server 130 a bid for an auction (Paragraph 34).  In other words, if one user requests/inquires the availability of a parking space via the server, the server may then determine if the mobile device requesting the parking availability is within a given proximity of the parking spot before granting it auction /access capabilities.  Hence it would obvious to one of ordinary skill in the art before the effective filing of the invention to combine Levy’s teaching of determining the distance of the mobile device from the parking space via the server and Bandukwala’s teaching communication between a requesting mobile device and a mobile device destined to leave a parking space via the server in order to enable priority of requesting driver/mobile device to the parking space, based on proximity of the requesting user and the user parked soon to leave.
In regards to claim 6, Bandukwala fails to teach a predetermined period of time is determined based on proximity of the first vehicle to the second vehicle. Levy on the other hand teaches a predetermined period of time is determined based on proximity of the first vehicle to the second vehicle, i.e. the user indicating he is interested in auctioning the parking spot. The user may define manually a maximal distance measurement threshold for participating in the auction (e.g., a maximal amount of waiting time at the vehicle he is willing to wait until vacating the vehicle), a minimal compensation for the parking spot, or the like (Paragraphs 19, 41). Hence it would obvious to one of ordinary skill in the art before the effective filing of the invention to combine Levy’s teaching with Bandukwala’s teaching in order to enable an time transaction between a requesting driver and a leaving driver from a desired parking place.
In regards to claim 14, Bandukwala fails to teach determining, via the server, whether the first mobile computing device is within a predefined proximity to the second mobile computing device within the predetermined period of time; and based upon the determination, providing, via the server, an incentive to the second mobile computing device.  Levy on the other hand teaches determining, via the Mobile Device 120 may retrieve only relevant auctions, such as auctions for which Mobile Device 120 meets the maximal distance measurement criterion. In some exemplary embodiments, Mobile Device 120 may retrieve auctions for parking spots that are in the proximity of the location of Mobile Device 120, the proximity of the destination of the driver, combination thereof, or the like. The destination of the driver may be inferred automatically (e.g., based on past destinations, based on similar drivers) or provided manually, such as when using a navigation system. In some exemplary embodiments, Mobile Device 120 may provide to Server 130 a bid for an auction (Paragraph 34).  In other words, if one user requests/inquires the availability of a parking space via the server, the server may then determine if the mobile device requesting the parking availability is within a given proximity of the parking spot before granting it auction /access capabilities.  Hence it would obvious to one of ordinary skill in the art before the effective filing of the invention to combine Levy’s teaching of determining the distance of the mobile device from the parking space via the server and Bandukwala’s teaching communication between a requesting mobile device and a mobile device destined to leave a parking space via the server in order to enable priority of requesting driver/mobile device to the parking space, based on proximity of the requesting user and the user parked soon to leave.
In regards to claim 16, Bandukwala fails to teach a predetermined period of time is determined based on proximity of the first vehicle to the second vehicle. Levy on the other hand teaches a predetermined period of time is determined based on proximity of the first vehicle to the second vehicle, i.e. the user indicating he is interested in auctioning the parking spot. The user may define manually a maximal distance measurement threshold for participating in the auction (e.g., a maximal amount of waiting time at the vehicle he is willing to wait until vacating the vehicle), a minimal compensation for the parking spot, or the like (Paragraphs 19, 41). Hence it would obvious to one of ordinary skill in the art before the effective filing of the invention to combine Levy’s teaching with Bandukwala’s teaching in order to enable an time transaction between a requesting driver and a leaving driver from a desired parking place.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandukwala (US 20100302068 A1) in view of Eyster et al. (US 20180313661 A1).
In regards to claim 9, Bandukwala fails to teach storing training data that comprises a plurality of training instances, wherein each training instance in the plurality of training instances corresponds to the plurality of occupied parking spaces, and the training data includes the plurality of feature values pertaining to the plurality of occupied parking spaces; and using one or more machine learning techniques to train a classification model based on the training data; wherein the determination comprises inserting the plurality of feature values into the classification model that generates an output that is used to determine an occupancy status of an occupied parking space.  
Eyster on the other hand teaches storing training data that comprises a plurality of training instances, wherein each training instance in the plurality of training instances corresponds to the plurality of occupied parking spaces, and the training data includes the plurality of feature values pertaining to the plurality of occupied parking spaces; and using one or more machine learning techniques to train a classification model based on the training data; wherein the determination comprises inserting the plurality of feature values into the classification model that generates an output that is used to determine an occupancy status of an occupied parking space, i.e. the parking service server 92 includes a computer-readable representation for the layout of the parking garage, and a space monitor which reads this layout and takes the data from the various parking location inputs to determine which spaces (general or specific) are currently available. This information can be provided in raw form to parking space requestors, either directly via the antenna or through the network interface. More preferably, parking service server 92 includes prediction logic that provides an estimate for the total number of parking spaces that will be available at a certain time or time window (i.e., an arrival time of a vehicle). The estimate may alternatively be for a particular type of parking space the requestor is looking for, such as a space having an electrical supply connection for a hybrid car, or a space with an associated cost tier. The parking prediction logic can use cognitive algorithms carried out by a deep thought system such as a neural network, and may rely on images from camera 98. The system can be manually configured to note in a database any portions of the image field that should be cropped in order to better isolate each parking space. The exact GPS location of each parking space can also be stored in the database. The database can further store various information about the parking space that would pertain to individual user's needs/preferences (cost, handicap accessibility, oversized vehicles/trailers, parallel parking, etc.). Using images sampled from this system, the neural network is trained to distinguish between open and occupied parking spaces. The system can thus continuously check availability by taking a photo, cropping the image to isolate each individual parking space, and feeding these photos into the trained neural network to determine which are free or occupied. If a user's destination is near a given parking area, the system determines which (if any) of the open spaces is most convenient for the user, and sends the exact GPS coordinate of that parking space to the user's cell phone (Paragraph 48). 
It would obvious to one of ordinary skill in the art before the effective filing of the invention to combine Eyster’s teaching with Bandukwala’s teaching in order to effectively map and update the server database of specific parking space information.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                                       

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685